DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 37, 51 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,892,970. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 10,892,970. The apparatus to identify an execution domain, wherein the execution domain is associated with multiple domain parameters, and wherein the multiple domain parameters describe one or more resource monitoring jobs associated with the execution domain, one or more computing environments associated with the execution domain, and one or more user access permissions associated with the execution domain, and wherein the one or more computing environments describe one or more monitored databases associated with the execution domain of US Patent No. 10,892,970 having limitations obtain a domain parameter modification request, wherein the domain parameter modification request is a request to modify at least one selected domain parameter of the multiple domain parameters; and update the .

Instant Application No. 17/113,374
Claim 37. An apparatus comprising at least one processor and at least one non-transitory memory comprising program code, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to:
identify an execution domain, wherein the execution domain is associated with one or more resource monitoring jobs and one or more 


Claim 1. An apparatus comprising at least one processor and at least one non-transitory memory comprising program code, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to: identify an execution domain, wherein the execution domain is associated with multiple domain parameters, and wherein the multiple .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-56 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunari (US Patent Application Publication No. 2004/0250249) in view of Roman et al. (US Patent Application publication No. (US 2006/0020689).
	Regarding claims 37 and 56, Fukunari discloses an apparatus comprising at least one processor and at least one non-transitory memory comprising program code [see paras 0047 and figure 1; programs to make the job status monitoring system serve as the integrated monitoring section 2, the integrated monitor screen browsing section 3, the point monitoring section 4, the job executing section], wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to [see paras 0033; a job executing section 5, a schedule storage part 6, an execution result value storage part 7, an event issuing part 8, a monitoring item storage part 9, a data saving section 10, a monitoring item acquiring part 11, an execution result value calculating part]; identify an execution domain, wherein the execution domain is associated with one or more resource monitoring jobs and one or more monitored databases [see paras 0083 and figure 8; a monitoring object 82 indicating a job to be monitored, a date and time type 83 storing a schedule type to discriminate the work 
	Roman discloses obtain a domain parameter modification request, wherein the domain parameter modification request [see paras 0081; The modification coordinator 258 is responsible for processing requests for reconfiguration of software, update of software or upgrade of software, and modifying relevant information in the data store 260 in response to such requests, the modification coordinator 258 cooperates with the scheduler 254 to implement the changes. For example, the modification coordinator 258 may request the scheduler], comprises a request to modify a domain parameter set for at least one monitored database of the one or more monitored databases [see paras 0099 and figures 5A-5C; A domain is an abstraction that aggregates collections of related MBBs. A domain provides a storage area to store the structure of the domain (list of MBBs), the logic of the domain (list of actions), and the state of the domain (MBBs state attributes and execution state values). Domains can be composed hierarchically to facilitate manipulation of collections of MBBs as a single unit (for example, move, suspend, and resume]; and update the execution domain in accordance with the domain parameter modification request [see paras 0140, 0141 and figures 18, 21; executing the action, 
 It would have been obvious to one of an ordinary skill in the art, having the teachings of Fukunari and Roman before the affective filing date of the claimed invention to modify, job status monitoring system of Fukunari to include index-based parameter access for using software, as taught by Roman, with a reasonable expectation of success to provide a technique capable of efficiently monitoring resource of jobs executed within a remote network.
	Regarding claim 38, Fukunari discloses wherein the execution domain is associated with execution of the one or more resource monitoring jobs with respect to the one or more monitored databases [see paras 0037; an execution schedule of jobs for execution by the job executing section 5 in a schedule table 20 to control the job execution schedule. The execution result value storage part 7 is a processing part to store and control, in an execution result value table 30, items regarding jobs executed by the job executing section 5 such as a execution result time indicating a period of time used to execute a job, a termination state, an execution start date and time item, and an execution end date and time item].
	Regarding claim 39, Fukunari discloses wherein: the at least one selected domain parameter comprises a job list parameter describing the one or more resource monitoring job [see paras 0083 and figure 8; a monitoring object 82 indicating a job to be monitored, a date and time type 83 storing a schedule type to discriminate the work types such as a weekly work to be executed once a week, a daily work to be daily executed, and a work to be executed on a particular day specified in advance, an execution start schedule date and time field 84 to store a date and time item to start execution of the job ; the domain parameter modification request comprises a job addition request to add a new resource monitoring job to the one or more 
 	Regarding claim 40, Roman discloses wherein: the at least one selected domain parameter comprises a database list parameter describing the one or more monitored databases;
the domain parameter modification request comprises a database addition request to add a new monitored database to the one or more monitored databases see paras 0081; The modification coordinator 258 is responsible for processing requests for reconfiguration of software, update of software or upgrade of software, and modifying relevant information in the data store 260 in response to such requests, the modification coordinator 258 cooperates with the scheduler 254 to implement the changes. For example, the modification coordinator 258 may request the scheduler]; and updating the execution domain comprises instantiating each of the one or more resource monitoring jobs with respect to the one or more monitored databases [see paras 0140, 0141 and figures 18, 21; executing the action, the MBB updates the domain memory with all the attributes it has modified, stores the output parameters in the action state object, and returns the action state object to the domain loader].

	Regarding claim 42, Roman discloses wherein: the domain parameter modification request comprises a user addition request to add a new user with a new permission status to the one or more users; and updating the execution domain comprises enabling the new user to access the execution status based on the new permission status [see paras 0007, 0065; provide new functionality for existing mobile software. For example, an existing mail client may provide support for additional attachments, or a web browser may provide additional functionality to manipulate scripts. Again, requesting mobile phone users to take their phone to a customer support center for software update is inconvenient for the users and software components may be modified or removed by updating the explicitly externalized software structure and modifying the logic of the software to add new interaction rules for the new components or to edit existing interaction rules to no longer use the deleted components.]
	Regarding claim 43, Roman discloses wherein: the domain parameter modification request comprises a permission modification request to modify the permission status for an existing user of the one or more users to a modified permission status; and updating the execution domain comprises enabling the existing user to access the execution status based on 
	Regarding claim 44, Fukunari discloses wherein the permission status for each user of the one or more users defines whether the user may modify a job list parameter describing the one or more resource monitoring jobs [see para 0050 and figure 4; a specific monitoring item 42 indicating a specific resource as a monitoring object of the point monitoring section 4, a state 43 indicating a monitored state of the resource, a place 44 indicating a country and an area of the same international date in which the resource is monitored, an rate of operation 45 of the resource, and a monitoring date and time item 46 indicating a period of time during which the resource operates at the rate of operation].
	Regarding claim 45, Roman discloses wherein the permission status for each user of the one or more users defines whether the user may modify an environment list parameter describing the one or more computing environments [see para 0097; compiled actions contribute to the updateability and upgradeability of software. Updating an action corresponds to replacing an existing action, or in the case of interpreted actions, modifying the execution graph. Upgrading the system implies adding new actions, or in the case of interpreted actions, modifying the action graph to incorporate or modify states].
	Regarding claim 46, Roman discloses  wherein: the execution domain is associated with one or more data resources; and the permission status for each user of the one or more users 
	Regarding claim 47, Roman discloses wherein: the execution domain is associated with one or more data resources; and the permission status for each user of the one or more users defines whether the user may view each of the one or more data resources [see figure 5A-5C].
	Regarding claim 48, Fukunari discloses wherein the permission status for at least one user of the one or more users is a read-only permission status [see para 0047].
	Regarding claim 49, Fukurani discloses wherein the permission status for at least one user of the one or more users is an administrator permission status [see figure 1]. One would have been well known in the art that the user is permitted accessing to network by administrator.
	Regarding claim 50, Roman discloses wherein each domain parameter set for a monitored database comprises a first parameter that describes one or more network addresses for the monitored database [see figures 5A-5C].
	Regarding claim 51, Fukunari discloses a computer-implemented method comprising [see paras 0047 and figure 1; programs to make the job status monitoring system serve as the integrated monitoring section 2, the integrated monitor screen browsing section 3, the point monitoring section 4, the job executing section]; identifying an execution domain, wherein the execution domain is associated with one or more resource monitoring jobs and one or more monitored databases [see paras 0083 and figure 8; a monitoring object 82 indicating a job to be monitored, a date and time type 83 storing a schedule type to discriminate the work types such as 
	Roman discloses obtaining a domain parameter modification request, wherein the domain parameter modification request [see paras 0081; The modification coordinator 258 is responsible for processing requests for reconfiguration of software, update of software or upgrade of software, and modifying relevant information in the data store 260 in response to such requests, the modification coordinator 258 cooperates with the scheduler 254 to implement the changes. For example, the modification coordinator 258 may request the scheduler], comprises a request to modify a domain parameter set for at least one monitored database of the one or more monitored databases [see paras 0099 and figures 5A-5C; A domain is an abstraction that aggregates collections of related MBBs. A domain provides a storage area to store the structure of the domain (list of MBBs), the logic of the domain (list of actions), and the state of the domain (MBBs state attributes and execution state values). Domains can be composed hierarchically to facilitate manipulation of collections of MBBs as a single unit (for example, move, suspend, and resume]; and updating the execution domain in accordance with the domain parameter modification request [see paras 0140, 0141 and figures 18, 21; executing the action, 
 It would have been obvious to one of an ordinary skill in the art, having the teachings of Fukunari and Roman before the affective filing date of the claimed invention to modify, job status monitoring system of Fukunari to include index-based parameter access for using software, as taught by Roman, with a reasonable expectation of success to provide a technique capable of efficiently monitoring resource of jobs executed within a remote network.
Regarding claims 52-55, directly or indirectly dependent on claim 51, essentially correspond to those of claims 39-49 respectively. Accordingly, the same reasoning as in claims 52-55 applies to claims 39-49.
Regarding claim 56 is an independent claim and relates to computer program product. Since the features of claim 56 is substantially the same as those of claim 37 except for the category of invention, the same reasoning as in claim 56 applies to claim 37.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CAO H NGUYEN/Primary Examiner, Art Unit 2171